Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant’s Amendments and Remarks filed on 7/19/2022.
Claim(s) 1, 3-4, 6-7, 9, 11, 14, 16, 19 is/are amended.	
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.









The following is an examiner’s statement of reasons for allowance:  there is no prior art alone or in combination that discloses or teaches all the limitations of the applicant's claimed invention, including, and in combination with other recited limitations, in response to determining that a response urgency does not indicate a heightened sensitivity, selecting a vehicle action from the plurality of proposed vehicle actions based on the determined respective comfort level, 
wherein selecting the vehicle action is an estimate of which of the proposed vehicle actions satisfies the comfort level when the response urgency does not indicate the heightened sensitivity.
The closest prior art of record includes the following:
Regarding claim 1, Iwamoto et al. (US 2019/0324457 A1) teach a method comprising, by a computing system of a vehicle: 
determining an external environment of the vehicle based on data received from external environmental sensors of the vehicle (“external sensor 21 is a detection device that detects a situation around the vehicle 2”, para. 0027);
generating a plurality of proposed vehicle actions associated with vehicle status data based on the external environment of the vehicle (“generation unit 13 generates a plurality of trajectory candidates for the vehicle 2 based on the position of the vehicle 2 and the map information”, para. 0062, “The position estimation unit 11 estimates a position of the vehicle 2…the position estimation unit 11 may recognize the position of the vehicle 2 using the SLAM technology using the position confirmation information in the map database 24 and the result of detection performed by the external sensor 21”, para. 0047); 
determining a respective comfort level for each proposed vehicle action of the plurality of proposed vehicle actions based on the external environment of the vehicle and the vehicle status data using a model (“The evaluation unit 14 evaluates driving comfort for each trajectory candidate based on the driving environment information acquired by the acquisition unit 12 and the plurality of trajectory candidates generated by the generation unit 13”, para. 0064, “evaluation unit 14 outputs the evaluation value for each trajectory candidate based on the comfort database 140, the driving environment information acquired by the acquisition unit 12, and the plurality of trajectory candidates generated by the generation unit 13”, para. 0065);
selecting a vehicle action from the plurality of proposed vehicle actions based on the determined respective comfort level (“selection unit 15 selects one trajectory for traveling with the autonomous driving from the plurality of trajectory candidates based on the driving comfort for each trajectory candidate evaluated by the evaluation unit 14”, para. 0070),
wherein selecting the vehicle action is an estimate of which of the proposed vehicle actions satisfies the comfort level (“As the number of data items stored in the comfort database 140 increases, the evaluation unit 14 may be able to output the evaluation value more accurately”, para. 0071, “reception unit 16 receives an input operation relating to the driving comfort of the occupant of the vehicle 2”, para. 0072); 
in response to determining that the response urgency indicates a heightened sensitivity, selecting the vehicle action (“external situation recognition unit 121 may calculate a time to collision with the surrounding vehicles”, para. 0055, “driving environment information may include all of the number, the time to collision and the existence density, or may include any one of the number of surrounding vehicles, the time to collision, and the existence density”, para. 0058); and 
causing the vehicle to perform the selected vehicle action (“trajectory determination unit 1 determines a trajectory of the vehicle 2 that travels with an autonomous driving. The travel control unit 250 causes the vehicle 2 to travel with autonomous driving based on the trajectory determined by the trajectory determination unit 1”, para. 0045).

Further, Wongpiromsarn et al. (US 2020/0189575 A1) teach a method comprising, by a computing system of a vehicle:
selecting a vehicle action based on a determined respective comfort level (“the AV 1308 uses sensor data 1352…to detect and classify or label static objects and dynamic objects in the operating environment 1304. The classified/labeled objects and their dynamic characteristics if any, for example, positions, velocities, or headings, are used by a planning module 1336 to predict a collision between the AV 1308 and objects within the operating environment 1304, to generate a safe trajectory through the operating environment 1304, and to operate the AV 1308 to drive through the operating environment 1304 along the safe trajectory”, para. 0111, “the planning module 1336 generates motion constraints for the AV 1308 that are not based on navigational safety. For example, the planning module 1336 generates a motion constraint that includes a maximum speed or a maximum acceleration of the AV 1308 associated with a level of passenger comfort measured by passenger sensors located on the AV 1308”, para. 0118),
wherein the response urgency indicates an urgency for the vehicle in the external environment to perform the vehicle action (“planning module 1336 also estimates a point and time of intersection between the estimated trajectory of the vehicle 1320 and the planned trajectory of AV 1308. The planning module 1336 determines potential behaviors for the vehicle 1320 and assigns probabilities to each potential behavior to determine a likelihood of collision”, para. 0112), and wherein selecting the vehicle action is an estimate of which of the proposed vehicle actions satisfies the comfort level (“level of passenger comfort measured by passenger sensors located on the AV 1308…planning module 1336 determines the motion constraint based on, for example, an elevated heart rate or skin conductance level as detected by the passenger sensors indicative of passenger discomfort or stress”, para. 0118); 
in response to determining that the response urgency indicates a heightened sensitivity, selecting the vehicle action by bypassing the respective comfort level (“the planning module 1336 generates a motion constraint that specifies a directional orientation of the AV 1308 to avoid a collision of the AV 1308 with the vehicle 1320”, para. 0117, “planning module 1336 receives a description of the desired operation for the AV 1308 and uses the generated motion constraints to generate the motion planning graph…In one embodiment, the planning module 1336 uses the generated motion constraints to generate a minimum-violation motion planning graph. The minimum-violation motion planning graph is used to determine a trajectory and speed for the AV 1308, such that a number of violations of the motion constraints is minimized. For example, a motion constraint specifying a maximum speed of 60 mph for passenger comfort may be temporarily violated if a minimum speed constraint of 65 mph to avoid a collision is added to the minimum-violation motion planning graph”, para. 0120, see also para. 0126).
However, Iwamoto nor Wongpiromsarn disclose wherein the selecting a vehicle action from a plurality of proposed vehicle actions based on a determined respective comfort level is in response to determining that a response urgency does not indicate a heightened sensitivity, and 
when the response urgency does not indicate the heightened sensitivity, selecting the vehicle action is an estimate of which of the proposed vehicle actions satisfies the comfort level.
Thus, there is not prior art alone or in combination which teaches in response to determining that a response urgency does not indicate a heightened sensitivity, selecting a vehicle action from the plurality of proposed vehicle actions based on the determined respective comfort level, 
wherein selecting the vehicle action is an estimate of which of the proposed vehicle actions satisfies the comfort level when the response urgency does not indicate the heightened sensitivity.
Claims 11 and 16 rise and fall with claim 1, and thus are allowable for the same reasons as discussed above with regards to claim 1. Regarding the limitation of claim 11, “one or more processors of a computing system of a vehicle and one or more computer-readable non-transitory storage media in communication with the one or more processors, the one or more computer readable non- transitory storage media comprising instructions that, when executed by the one or more processors, are configured to…” and the limitation of claim 16, “One or more computer-readable non-transitory storage media including instructions that, when executed by one or more processors of a computing system of a vehicle, are configured to…”, Iwamoto discloses these components (para. 0025, 0043-0045, Fig. 1).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666                   

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666